Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office action is in response to papers filed on 10/28/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
In view of amendments, the Examiner withdraws the rejection mailed on 7/2/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claims 1-20 are pending and are presented for examination.  

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
The claims recites “a plurality of Hall sensors mounted the circuit board around the center bearing support pocket facing the rotor stator”.  This is not appeared true.  Examiner assumes deletion of “on” was error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Amendment of claims 1 and 12 recites “a center bearing support pocket”.  This element has not been described in original disclosure.  New element should be different from a bearing support (218 for bearing 252, Fig. 2C) which is formed on the first side of the plane facing the rotor that receives a bearing of the rotor shaft.  

Claims 2 and 13 recite “wherein the sensor circuit mount member is attached to the stator by at least one fastener that extends through an opening of the sensor circuit mount member”.   Said “at least one fastener” includes more than one.  More than one fastener that extends through an opening (one) is not in original disclosure. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amendment of claims 1 and 12 recites “a center bearing support pocket”.  It is vague and indefinite.  New element should be different from a bearing support (218 for bearing 252, Fig. 2C) which is formed on the first side of the plane facing the rotor that receives a bearing of the rotor shaft.  


Claims 2 and 13 recite “wherein the sensor circuit mount member is attached to the stator by at least one fastener that extends through an opening of the sensor circuit mount member”.   Said “at least one fastener” includes more than one.  More than one fastener that extends through an opening (one) is not in original disclosure.  It is vague and indefinite to which feature it being pointed out.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, 7, 10-14, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over KINOSHITA et al (US 20090026859 A1) in view of Blasé et al (US 20030173924 A1).   

As for claim 1, KINOSHITA discloses a power tool (preamble) comprising: 
a housing (“casing”, Figs. 5B, 9B); 
a Brushless Direct-Current (BLDC) motor housed inside the housing [0002], the motor comprising: 
a stator (Fig. 3) comprising a coil [0032]; 
a rotor (Fig. 2) configured to rotate with respect to the stator, the rotor being mounted on a rotor shaft (Fig. 1); 
a sensor circuit mount member (“casing lid”, FIG. 1) attached to the stator, the sensor circuit mount member defining a plane having a first side (right side, front side) and a second side (left side, rear side), 
the sensor circuit mount member including a center bearing support pocket (either central opening of “casing lid” or closed rear projection thereof, see 112 rejection) formed on the first side of the plane facing the rotor that receives a bearing of the rotor shaft (Fig. 1), 
wherein the circuit board mount member is secured to the stator to support the rotor bearing relative to the stator (Fig. 1);

a plurality of Hall sensors (Fig. 6D) mounted the circuit board around the center bearing support pocket facing the rotor (in view of Fig. 1);
a plurality of terminals (“external terminals”, Figs. 1, 4, 5A-5B, 6A, 7) secured to the stator (as legs fixed); and
a plurality of power-supply lines (‘output lines”) [0036] (Figs. 8A-8B, 10A) secured to the plurality of terminals to supply electric current to the coil (Figs. 5A-5B, 9A-9B, 10B), the plurality of power-supply lines being routed from the plurality of terminals without traversing the second side of the plane of the sensor circuit mount (obvious per para.0036, see below); 
KINOSHITA discloses [0004] application as electrical tools which is analog term to power tools (preamble, intended use, MPEP 2111).  
KINOSHITA is silent to explicitly describe the plurality of power-supply lines being routed from the plurality of terminals without traversing the second side of the plane of the sensor circuit mount, but it is obvious to have as claimed to a person of ordinary skill in the art since the plurality of power-supply lines is connected to the plurality of terminals located at bent ends of the external terminals from the external inverter, and sensor circuit board is enclosed by casing lid.    
KINOSHITA failed to teach said circuit board (“sensor board”, Fig. 1) mounted on the sensor circuit mount member. 
	Blasé discloses a circuit board (20) mounted on the sensor circuit mount member (16, Figs.2-5).  It would have been obvious before the effective filing date of the claimed In re Japikse, 86 USPQ 70 (CCPA 1950).

As for claim 2, KINOSHITA as modified discloses the power tool of claim 1, 
wherein Blasé discloses the sensor circuit mount member is attached to the stator by at least one fastener (21) that extends through an opening of the sensor circuit mount member (inherent for 21).  
As for claim 3, KINOSHITA as modified discloses the power tool of claim 1, 
wherein Blasé discloses the circuit board (20) includes a center through-hole around which the plurality of Hall sensors is mounted (Fig. 3), wherein KINOSHITA as modified discloses the rotor bearing is received through the center through-hole into the center bearing support pocket of the sensor circuit mount member.  
As for claim 5, KINOSHITA as modified discloses the power tool of claim 1, further comprising a controller (Fig. 8A) mounted on a control board and a Hall sensor interface mounted on the circuit board to provide sensed signals to the controller (in view of Blasé).  
As for claim 7, KINOSHITA in view of Blasé discloses the power tool of claim 1, and further comprising a secondary mount member (“casing” at front) disposed adjacent the motor opposite the sensor circuit mount member (i.e., lid), the secondary mount member supporting an end bearing mounted on the rotor shaft (Fig. 1).

As for claim 11, KINOSHITA as modified discloses the power tool of claim 1, wherein the stator comprises a plurality of axial recesses on an outer circumference thereof (Figs. 3-4).

As for claim 12, KINOSHITA discloses a Brushless Direct-Current (BLDC) motor comprising:
a stator (Fig. 3) comprising a coil [0032];
a rotor (Fig. 2) configured to rotate with respect to the stator, the rotor being mounted on a rotor shaft (Fig. 1); 
a sensor circuit mount member (“casing lid”, FIG. 1) attached to the stator, the sensor circuit mount member defining a plane having a first side (right side, front side) and a second side (left side, rear side), 
the sensor circuit mount member including a center bearing support pocket (either central opening of “casing lid” or closed rear projection thereof, see 112 rejection) formed on the first side of the plane facing the rotor that receives a bearing of the rotor shaft (Fig. 1), 
wherein the circuit board mount member is secured to the stator to support the rotor bearing relative to the stator (Fig. 1);
a circuit board (“sensor board”, Fig. 1) mounted on the first side of the plane facing the rotor; 

a plurality of terminals (“external terminals”, Figs. 1, 4, 5A-5B, 6A, 7) secured to the stator (as legs fixed); and
a plurality of power-supply lines (‘output lines”) [0036] (Figs. 8A-8B, 10A) secured to the plurality of terminals to supply electric current to the coil (Figs. 5A-5B, 9A-9B, 10B), the plurality of power-supply lines being routed from the plurality of terminals without traversing the second side of the plane of the sensor circuit mount (obvious per para.0036, see below); 
KINOSHITA is silent to explicitly describe the plurality of power-supply lines being routed from the plurality of terminals without traversing the second side of the plane of the sensor circuit mount, but it is obvious to have as claimed to a person of ordinary skill in the art since the plurality of power-supply lines is connected to the plurality of terminals located at bent ends of the external terminals from the external inverter, and sensor circuit board is enclosed by casing lid.    
KINOSHITA failed to teach said circuit board (“sensor board”, Fig. 1) mounted on the sensor circuit mount member. 
Blasé discloses a circuit board (20) mounted on the sensor circuit mount member (16, Figs.2-5).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for easier to assemble. It is a matter of rearranging sensor circuit board from bus bar in stator to sensor circuit mount member.  It has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

As for claim 13, KINOSHITA as modified discloses the BLDC motor of claim 12, 
wherein Blasé discloses the sensor circuit mount member is attached to the stator by at least one fastener (21) that extends through an opening of the sensor circuit mount member (inherent for 21).  
As for claim 14, KINOSHITA as modified discloses the BLDC motor of claim 12, 
wherein Blasé discloses the circuit board (20) includes a center through-hole around which the plurality of Hall sensors is mounted (Fig. 3), wherein KINOSHITA as modified discloses the rotor bearing is received through the center through-hole into the center bearing support pocket of the sensor circuit mount member.  
As for claim 16, KINOSHITA in view of Blasé discloses the BLDC motor of claim 12, and further comprising a secondary mount member (“casing” at front) disposed adjacent the motor opposite the sensor circuit mount member (i.e., lid), the secondary mount member supporting an end bearing mounted on the rotor shaft (Fig. 1).
As for claim 19, KINOSHITA as modified discloses the BLDC motor of claim 12, the plurality of terminals is arranged on an outer circumference of the stator (Figs. 1, 4-5B, 7, 9A-9B, 10B).
As for claim 20, KINOSHITA as modified discloses the BLDC motor of claim 12, wherein the stator comprises a plurality of axial recesses on an outer circumference thereof (Figs. 3-4).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KINOSHITA in view of Blasé, and in further view of FUJII et al (US 20070252487 A1).  

FUJII teaches a method of coupling a circuit mount (11) with circuit board (70, Fig. 1) such that the sensor circuit mount comprises a plurality of pins (e.g., 11d, projections) and the circuit board snaps onto the sensor circuit mount via the plurality of pins. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for secure coupling. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KINOSHITA in view of Blasé, and in further view of Abolhassani et al (US 20020060105 A1).  
As for claim 6, KINOSHITA as modified failed to explicitly teach the power tool of claim 5 wherein the control board is disposed within a handle portion of the power tool housing. 
Abolhassani discloses a power tool, wherein control board (28) is disposed within a handle portion (24) of the power tool housing (Fig. 1) [0027].  it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for driving inverter and motor. 

Allowable Subject Matter
Claims 8-9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the 
Friendly advised that broadening claim scope such as merely deleting or simplifying a limitation at issue is not proper way to meet condition of allowability. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834